EXHIBIT 10.9
 
AMENDMENT OF MARCH 13, 2013
SETTLEMENT AGREEMENT
AND MUTUAL GENERAL RELEASE


This Amendment to the March 13, 2013 Settlement Agreement and Mutual General
Release (“Amendment Agreement”) dated August 29, 2013, is made by and between by
and between the following parties identified immediately below (collectively,
the Parties):
 
 
1.
TransBioTec, Inc., a California corporation (TBT-CA);

 
 
2.
TransBioTec, Inc., a Delaware corporation (TBT-DE)

 
 
3.
TransBioTec, Inc., a Colorado corporation (TBT-CO);

 
 
4.
David William Bowman, aka Bill Bowman;

 
 
5.
Bowman & Co., LLC;

 
 
6.
William Cooper;

 
 
7.
KULA, a suspended entity; and

 
 
8.
Travis Cooper

 
The above TransBioTec, Inc. business entities, parties 1-3, unless specifically
referred to, are collectively referred to as “TBT”.  The individual settling
parties 4, 6 and 8 and the remaining entity parties 5 and 7, unless specifically
referred to, are collectively referred to as “Bowman/Coopers”.
 
This Amendment Agreement is executed with reference to the following facts:
 
R E C I T A L S
 
A.           On March 13, 2013 the Parties agreed to a written Settlement
Agreement and Mutual General Release (“Agreement”).  To date the Parties have
performed their respective duties on the Agreement with the balance of the
payments due on or before December 31, 2013. On July 12, 2013 Bill Bowman
(“Bowman”) filed a new civil suit in the matter of Bowman v. TransBioTec, et.
al, Case No. 30-2013-00662262-CU-BC-CJC filed in the Orange County Superior
Court (“Bowman II Suit”).  The suit has been denied and responded to by TBT.
 
 
1

--------------------------------------------------------------------------------

 
 
B.           The Parties now desire to compromise and settle the balance of
their respective claims, lawsuits, settlement agreements and petitions arising
from and related to the above-referenced Actions, known and unknown claims
relating to the Actions, and desire to enter into this Amendment Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts, mutual covenants and
agreements herein contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.           In consideration of Bill Bowman and the Bowman/Coopers agreements
to dismiss with prejudice the Bowman II Suit and Amendment to the Agreement
terms for mutual restrictions and restrains on any further contacts in section
2.g, TBT agrees to pay Bowman the amount of Seventy-Five Thousand and 00/100
dollars ($75,000) as an accelerated and discounted full satisfaction of Bowman’s
two remaining and already partially satisfied Judgments.   TBT’s payment
deadline for deposit of funds into Bowman’s Wells Fargo bank account is
continued from August 30, 2013 to Wednesday, September 4, 2013. The TBT
satisfaction of judgment funds deposit is contingent upon Bowman’s signature and
return of Satisfaction of Judgment forms for both Judgments.  The Bowman II Suit
dismissal with prejudice shall be filed within 5 days of the 9/4/13 deposit of
funds into Bowman’s Wells Fargo bank account.
 
2.           Bowman and Bowman/Coopers agree to the following amendment and
replacement of Agreement Section 2.g. as follows [inserted terms italicized for
effect]:
 
“g.         That during this agreement and following any final settlement that
the  Parties shall not contact and/or otherwise communicate with each other or
with TBT’s  officers, directors, agents, broker-dealers, shareholders, note
holders, creditors, former officers and employees and professional advisors of
TBT, Kodiak Capital, LLC employees, officers, members and directors, and any
other person or entity with existing and pending debt and/or equity investments,
except through legal counsel of TBT.”
 
3.           All other terms, conditions and release provisions of the March 13,
2013 Agreement shall remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
BOWMAN/COOPERS PARTIES:
         
/s/ David William Bowman
   
David William Bowman
          /s/ William Cooper    
William Cooper
          /s/ Travis Cooper    
Travis Cooper
        Bowman & Co., LLC           /s/ David William Bowman   By: David William
Bowman   Its: Authorized Member        
KULA, aka Kula Management, Inc., a suspended entity
          /s/ Travis Cooper   By: Travis Cooper  
Its:
Authorized Agent/Officer/Owner        
TRANSBIOTEC, INC. PARTIES
     
TransBioTec, Inc., a California
Corporation
          /s/ Charles Bennington   By: Charles Bennington   Its: President      
 
TransBioTec, Inc., a Colorado
Corporation
          /s/ Charles Bennington   By: Charles Bennington   Its:          
TransBioTec, Inc., a Delaware
Corporation
         
/s/ Charles Bennington
  By: Charles Bennington   Its:
President
 

 
 
3

--------------------------------------------------------------------------------